DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., etc.) Specification/Drawings support for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 8, 13 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite what may be meant by the claim the first and iosecond data storage regions are included in different planes which “share a way.” (emphasis added) A “way” for what, or to do what.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080175058 to Kang (“Kang”) in view of KR100343449 to Jang (“Jang”).  
claim 1, Kang teaches A memory system comprising: a nonvolatile memory device (As found in at least FIGS. 3-4 and the Abstract); wherein the nonvolatile memory device includes a first data storage region in which a memory cell stores one-bit data in a first mode and a second data storage region in which a memory cell stores two-bit or more data in a second mode (As found in at least FIGS. 3-4: one-bit (SLC) storage region and two-bit (MLC) storage region).
While Kang may not expressly teach a controller configured to control the nonvolatile memory device, it is nevertheless implicit and at the very least that the memory in FIGS. 3-4 comprises such controller: at the very least signals CLE, ALE, nRE, nWEand DATA<7:0> are fed and controlled by a memory controller configured to control the memory device 300 or 400.
Moreover, Jang teaches 5a controller configured to control the nonvolatile memory device, iothe controller controls the nonvolatile memory device to perform a read operation on the first data storage region and the second data storage region in the second mode (As found in at least FIG. 3a, controller comprising at least 10, 40, 1, 2, 30, 20 and sw6), the controller decodes, as data of the first mode, first data read from the first data storage region through the read operation, 15the controller decodes, as data of the second mode, second data read from the second data storage region through the read operation (As found in at least under “CONSTITUTION” and FIG. 3a, mode select 10 in controller –identified above- determines/defines single-bit mode or multi-bit mode, and decoder 2 in controller decodes first or second data read depending on whether 
Furthermore, relevantly and complementarily, Jang also teaches A memory system comprising: a nonvolatile memory device (As found in at least FIGS. 4); wherein the nonvolatile memory device includes a first data storage region in which a memory cell stores one-bit data in a first mode and a second data storage region in which a memory cell stores two-bit or more data in a second mode (As found in at least under PURPOSE: reading memory cells being single bit and multi bit mode).
Kang and Jang are analogous art because they are from the same field on endeavor regarding memory devices that may include single-bit and multi-bit modes.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kang as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Jang also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of 
Therefore, it would have been obvious to combine Kang with Jang to make the above modification.
As to claim 4, at least Jang teaches wherein the controller controls the nonvolatile memory device to perform the read operation 15on the first data storage region only according to the closest read voltage (As found in at least FIG. 3b, read of first data storage region (one-bit) is read according to ref2: closest read voltage).
As to claim 5, see rejection to at least claim 1: SLC and MLC in at least FIG. 3 in Kang.
As to claim 11, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
As to claim 14, see rejection to at least claim 4.
As to claim 15, see rejection to at least claim 5.
Claim(s) 2, 3, 6-10, 12-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080175058 to Kang (“Kang”) in view of KR100343449 to Jang (“Jang”), and further in view of US Publication No. 20150179269 to Lee (“Lee”) and/or US Publication No. 20130339603 to Zhu et al. (“Zhu”).
claim 2, Kang teaches wherein the controller receives and queues a first read command 25for the first data storage region and a second read command for the 27second data storage region from a host (As found in at least FIG. 3, first read command nRE is queued to one of SLC and MLC, and at least one other read command to the other of SLC and MLC: both SLC and MLC are available and thus obviously capable of being read from); 
While Jang teaches in at least FIG. 4 wherein the controller transmits the decoded first and second data to the host (Data from memory 200 is transmitted to host 100).
While Kang as modified may not teach wherein the controller controls the nonvolatile memory device to perform a read operation on the first and second data storage regions in a way interleaving manner based on the queued read commands. 5
However, Lee teaches wherein the controller controls the nonvolatile memory device to perform a read operation on the first and second data storage regions in a way interleaving manner based on the queued read commands (As found in at least FIG. 1C, and [0059]: interleaved single bit and multi bit regions are accesses, read from).
Moreover, Zhu also teaches likewise in at least [0059], the Abstract and at least FIG. 5.
Kang as modified and Lee and Zhu are analogous art because they are from the same field on endeavor regarding memory devices that may include single-bit and multi-bit modes.

Therefore, it would have been obvious to combine Kang as modified with Lee and Zhu to make the above modification.
As to claim 3, Kang teaches wherein the first and iosecond data storage regions are included in different planes which share a way (As found in at least FIG. 3: SLC and MLC in different planes sharing a way: commands).
As to claim 6, see rejection to at least claim(s) 1-2; moreover, Jang teaches a processor as found in at last FIG. 4: 100a in 100 to control a memory device 200; while at least Jang teaches data access utilizing a decoder, as found in at least under CONSTIUTION, and under paragraph 18, Kang and Jang may not expressly cite an ECC engine decoder;
However, at least Lee teaches in at least [0011] in the access operation of single bit (SLC) and multi bit (MLC) the use of ECC engine decoders.
As to claim 7, see rejection to at least claim 2.
As to claim 8, see rejection to at least claim 3.
claim 9, see rejection to at least claim 4.
As to claim 10, see rejection to at least claim 5.
As to claim 12, see rejection to at least claim 2.
As to claim 13, see rejection to at least claim 3.
As to claim 16, see rejection to at least claim(s) 1 and 6; moreover, the method is inherently taught by the apparatus.
As to claim 17, see rejection to at least claim 2.
As to claim 18, see rejection to at least claim 3.
As to claim 19, see rejection to at least claim 4.
As to claim 20, see rejection to at least claim 5.
As to claim 21, see rejection to at least claim 6; moreover, the method is inherently taught by the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827